Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-32 received on 4/23/2021 have been examined, of which claims 1, 11, 17 and 23 are independent.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application in claims 17-22 that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
 
Claim 1 recites “the received uplink transmission”, which has lack of antecedent basis in claim. 
 
Further, claim 1 limitations appear to be unclear for the meets and bounds of the claim. Claim 1 is directed to apparatus comprising configuration parameter block, a gain normalizer and a descrambler, where gain normalizer and descrambler function in accordance with the set of parameters from the parameter block. However, it is unclear if the received resource elements in descrambler limitation are related to the received uplink transmission in the gain normalizer limitation. If unrelated, it is unclear how the network communication is being facilitated by the claim limitations. In the specification, fig 6 shows multiple steps from receiving transmission, normalizing gain, performing inverse Fourier transform, de-spreading/de-mapping, identifying RE, descrambling RE and retrieving UCI and SINR. However, the claim limitations do not appear to be clear for the process flow in the apparatus. Claims 2-10 are rejected based on dependency.  
 
Claim 2 recites “a despreader … in accordance with the third set of parameters”. However, claim 1 recites in configuration parameter block, a second set of parameters configured for dispreading operation. Thus, the limitation in claim 2 is unclear if the despreader also use second set or not and the use of second set of parameters. 
 
Claim 3 is unclear if the receiver that receives soft-demapped symbols comprising REs are related to the uplink transmission or RE in claim 1 or not or how the limitation is related to the processing of the network communication. 
 
 Claim 11 and 17, each  recites “storing state of the at least one shifter register”, wherein “the at least one shifter register” has lack of antecedent basis in claim. It is unclear if it is referring to at least one shift register or different. Further, it is unclear if the first and second symbol are related or belong to same transmission. It is unclear how the process are related to facilitating network communication. In specification, fig 6 and 7 shows a method of receiving uplink transmission and processing including soft-demap, descramble and detail of descrambling process. However, the claim 11 and 17 are unclear how the process or symbols are related.  Claims 12-16, 18-22 are rejected based on dependency. 
 
 Claim 12 and 18, each recites “the LFSR”, which has lack of antecedent basis as it is preceded by “at least one linear feedback shift register (LFSR)”. Further, claim 11 and 17 respectively recites storing state for next descrambling of REs of a second symbol and claim 12 and 18 respectively recites restoring state of at least one LFSR before descrambling REs from the second symbol. It is unclear if the shift register in claim 11/17 is same or different than LFSR in claim 12/18 or how the processes are related. Claims 13-15, 19-21 are rejected based on dependency. 
 
 Claim 14 and 21 each recites “in response to the LFSR until the REs of the next symbol exhausted”. The meets and bound of “the LFSR until the REs of the next symbol exhausted” is unclear.  Claim 15 is rejected based on dependency. 
 
 Claim 16 and 22, each recites “the first symbols”, which has lack of antecedent basis in the claim. Claim 11/17 recites a first symbol, which does not include plurality of first symbols.  
 
 Claim 23 recites in last limitation to store descrambled REs in the internal memory and store a state of a state of the at least one LFSR in an external memory. It is unclear what is considered state of a state of LFSR, or if it is typographical error. Claims 24-32 are rejected based on dependency.  
 
 Claim 26 recites “retrieving stored state from an external memory”. It is unclear if the limitation refers to the same external memory in claim 23 or different.  
 
Claim 30 recites “the combined the channel state information”, which makes it unclear if it refers to “channel state information” or “combined channel state information” of claim 29. For clarity, the examiner suggests to amend as “the combined 
 
 Claim 32 recites “the third set of parameters”, which has lack of antecedent basis in claim and it is unclear. Claim 32 depends on claim 23, however claim 23 recites configuration parameters, and does not recite third set of parameters or set of parameters. 
 

Conclusion

 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lablans (US 2017/0230509): non-consecutive symbols in received sequence is application of LFSR based sequence generator in descrambler (Para 103, fig 3, 29)
Ikeda (US 2012/0213374): descrambling reception data by descrambler initialized by initialization signal (abstract)
Lablans (US 2010/0211803): Multi-valued LFSR scrambling and descrambling (abstract), Fig. 15 shows composite scrambler provided with input sequence, and the individual sequences are provided to individual scramblers in consecutive order. 
Gaal (WO 2009/046330): Scrambling sequence generation using LFSR (abstract), where the scrambling sequence generator is reset at each symbol period (Para 34), fig 5. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        9/9/2022